Judgment unanimously reversed and a new trial ordered as to the first cause of action, unless plaintiff stipulates to reduce the verdict to $390, in which event the judgment is modified accordingly, and further modified by reducing counsel fee to $250 on the third cause of action, and, as so modified, the judgment is affirmed. The finding of willful overcharge is not supported by the record and is not justified. The fixation of counsel fee was left to the court, and the amount now fixed is warranted by the record. Settle order on notice. Concur — Peek, P. J., Breitel, Botein, Valente and Bergan, JJ.